Benson, J.
(dissenting) : The notice of forfeiture was directed to Williams, the purchaser, and to all others concerned. Williams had assigned the certificate and the assignment was recorded before the notice was issued, but Carlander, -to whom it was assigned, had also assigned it to the bank and had died before the issuance of the notice. The idle ceremony of directing a notice to a dead man was not required by the statute, nor for any good reason, and certainly it should not have been directed to his heirs, for they had no interest in the land. The owner of the certificate at that time was a bank of another county, and Williams could not be found within the county. Roll, the tenant of the nonresident owner, was in possession of the land. In , these circumstances service of the notice was properly *679made upon such tenant. No other service, even if possible, was required. (Laws 1879, ch. 161, §2; Gen. Stat. 1901, § 6856; Laws 1907, ch. 373; Gen. Stat. 1909, §§ 7692-7696.)
The forfeiture seems to have been complete, and the auditor’s decision right.
Mr. Chief Justice Johnston concurs in this dissent.